Title: John Adams, A Dirge, 25 July 1826
From: Anonymous
To: 





N.E. Pall Tuesd. July 25. 1826.


A DIRGE.
Praise to the virtuous dead the Heathen owed,
And funeral game, and urn, and chant bestow’d;
Praise for the virtuous dead the Christian claims
From higher motives, and with holier aims
Oh, call’d too soon, how late so e’er thy knell,
Our earliest, longest hope, "Hail and Farewell!”
That fiftieth Sun who brought his faithful ray
To gild thine own, and Freedom’s fav’rite day,
His noontide glories flung around thy shrine,
Nor Sunk to rest, till thou retired’st to thine.
That Sacred rest attain’d, his parting fire
Lit the wide west as for a funeral pyre.
Survey thou lineaments—that open smile;
The statesman’s wisdom, not the statesman’s wile.
That honest front, that knew itself Sincere,
And Scorn’d suspicion, as it Scouted fear.
And hence the viperous brood, that ceaseless wait
to bask beneath the fostering beams of State,
With means more facile found th’ unguarded way
to sting the gen’rous heart where late they lay.
Ah! that the same high Orb, whose smile so bright
Gives modest worth and loveliest hues to light,
Which calls the Bee to rove, the Ant to toil
And herbs and flowers to bless and grace the soil;
By the same power the reptile race must bring,
And weeds and thorns, and every creeping thing.
Enough for thee, that more than half an age
Ruler or ruled; our Father, Saint, or Sage:
Mission’d from court to court—abroad approv’d;
At home, when most beheld, still best belov’d.
Vouchers of thine the meeting Virtues stand,
The stern that freed, the mild that cheer’d the land.
If while that long-protracted life you scan,
Say that he err’d—agreed, for he was man.
(Rest it with Him, we Sire of Mercies call,
Sent through that Son, whose bosom bled for all.)
From life’s first dawning to its latest end,
Who shall demand desert, or who defend?
Who boasts the hands so clean, the heart so pure,
to turn Inquisitor and turn secure?
If such there be, to play such part who dare,
Where are they found? Objector, tell me where!
Still dost thou cavil? Strike thy breast, and ask,
If with his temper thou hadst had his task;
through all his trials had’st thou never swerv’d?
By all his conflicts ne’er hadst been unnerv’d?
If such the difference, well! But lest thou err,
Pause yet, nor call complexion, character.
His the wrought marble rich and vein’d all o’er,
But time and storm its substance somewhat wore;
Thine the rough granite-crag, alike unriven,
Or by the damps of earth or bolts of heaven.
Tho’ weak the hand this votive wrath to bring,
And faint this voice the lay of Worth to sing,
Haply its tines may wake some powerful shell,
In nobler numbers noblest deeds to Swell.
With his own Themis, Clio shall engage
To stamp his name on their enduring page.
Amidst the glorious circle of umpeers
that crown’d our perilous but proudest years;
Record the champion whose ingenious youth
Intrepid fought the righteous fight of Truth.
Then, when, if ever—publick Virtue warms;
Then, when, if ever—young Ambition charms;
Tho’ all his country’s wrongs the Patriot claim’d,
And all his country’s wrongs hopes the Man inflamed
Those wrongs, those hopes, his soul refused to see,
Moved by thy higher call, Humanity!
When the cold blood our central pavement prest,
And the hot blood beat high in every breast;
While an infuriate People’s frenzied shout
Held not its peace but bade those stones cry out;
E’en mid that madd’ning din, august he rose,
And ask’d for Justice to our fenceless foes;
Bade Passion’s surges rage not, but "be still,"
And Law and Reason sway the publick will.
And as the oil on Ocean’s subject wave,
Has power to will it, till it cease to rave;
His suasive accents dropp’d as charms to bind
the hoarser tumult of tempestuous mind.Such the fair promise of his opening year;

Such the rich harvest of his ripe career:
Gather’d to great and good, renown’d of yore,
In clanic haunts long command with before;
With those of his own time—the wise, the brave,
Who hi’d to serve the State, or died to save;
What else need grateful Memory ask or tell?
Once more, Illustrious Dead! Hail and Farewell!







